Pursuant to Rule 2:12-1 it is ORDERED that the appeal from the judgment entered in this case on November 13, 1978, in the Superior Court, Chancery Division, now pending in the Superior Court, Appellate Division (A-791-78), be certified directly to this Court, to the end that it may be reviewed by this Court; and it is further ORDERED that this cause be deemed pending on appeal in this court, and that further proceedings herein shall be held in the same manner as provided for on appeals as of right, in accordance with the rules of this Court.